289 S.W.3d 790 (2009)
Chad Kenneth FISK, Petitioner/Respondent,
v.
Stephanie Paige FISK, Respondent/Appellant.
No. ED 91367.
Missouri Court of Appeals, Eastern District, Division Four.
June 16, 2009.
Motion for Rehearing and/or Transfer to Supreme Court Denied July 23, 2009.
Application for Transfer Denied September 1, 2009.
Charles P. Todt, Tonya D. Page, Kathleen T. McCarthy, The Todt Law Firm, Clayton, MO, for Appellant.
Jane Ellen Tomich, Knight & Tomich, St. Charles, MO, for Respondent.
Before KATHIANNE KNAUP CRANE, P.J., and MARY K. HOFF, J., and KENNETH M. ROMINES, J.

ORDER
PER CURIAM.
Stephanie Paige Fisk (Mother) appeals from the Findings of Fact, Conclusions of Law and Family Court Judgment and Decree of Dissolution of Marriage and Judgment *791 of Paternity (Judgment) and the Judgment on Motion to Amend the Judgment or in the Alternative, Grant a New Trial (Amended Judgment) dissolving the marriage of Chad Kenneth Fisk (Father) and Mother, dividing the parties' marital and separate property and debts, determining custody, and awarding child support to Father. We affirm.
We have reviewed the briefs of the parties, the legal file, and the record on appeal, and find the claim of error to be without merit. An extended opinion would have no precedential value or serve any jurisprudential purpose. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order pursuant to Rule 84.16(b).